                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            STATESVILLE DIVISION
                                5:15-cv-66-FDW

MARSHALL LEE BROWN, JR.,            )
                                    )
            Plaintiffs,             )
                                    )
      vs.                           )
                                    )               CASE MANAGEMENT ORDER
                                    )                     (JURY TRIAL)
GEORGE T. SOLOMON, et al.,          )
                                    )
            Defendants.             )
___________________________________ )


       THIS MATTER, upon assignment to the Honorable Frank D. Whitney, and following

conference of counsel pursuant to Local Civil Rule 16.1(a), shall be governed by the following

Case Management Order entered pursuant to Rule 16(b) of the Federal Rules of Civil Procedure.

This Order is intended to supplement, not supplant, the Court’s previously entered Initial

Scheduling Order.



                            DEADLINES AT A GLANCE

       Pretrial Submissions:            7 calendar days before FPC
       Final Pretrial Conference (FPC): February 6, 2019 at 9:00 AM
       Trial Setting:                   Term beginning March 4, 2019



1.     PRETRIAL AND TRIAL PROCEDURES

       a.     Trial. This case shall be tried with a jury. Counsel should be prepared to proceed

              to trial at the first available term of court commencing on or after March 4, 2019.

       b.     Final Pretrial Conference.      The Final Pretrial Conference shall be held on

              February 6, 2019 at 9:00 AM, Courtroom 1-1, 401 W. Trade St. Charlotte,
                                               1
     North Carolina. On or before the date of the final pretrial conference, counsel shall

     seriously revisit the possibility of settlement and be prepared at conference to

     inform the Court of the parties’ efforts.

c.   Pretrial Submissions. The Court requires the following pretrial submissions to be

     jointly drafted and submitted to Chambers at least seven (7) calendar days prior to

     the final pretrial conference:

     i.     Jointly-Proposed Pretrial Order.        This jointly-prepared and jointly-

            submitted document shall contain:

            (1)     A joint statement of the case, the purpose of which is to acquaint the

                    jury with the nature of the case. Unless the case is extremely

                    complex, this statement should not ordinarily exceed one page.

            (2)     Stipulations as to all issues of law or fact to which the parties can

                    agree for purposes of streamlining trial. If a party fails to stipulate

                    to a fact (e.g., the authenticity of a document) without articulating

                    a good faith basis for disputing it, the Court shall assess against that

                    party the opposing party’s costs (including the cost of subpoena

                    service, witness travel costs and fees, and reasonable attorney’s

                    fees) incurred in proving the fact at trial. See Fed. R. Civ. P.

                    37(c)(2).

            (3)     A brief synopsis (no argument) of the legal or factual contentions

                    about which the parties have been unable to stipulate. Any advocacy

                    should be reserved for a trial brief which may be submitted as

                    provided in Paragraph 4(d) below.


                                       2
                       (4)    A list of exhibits that each party may offer at trial (except those

                              offered solely for impeachment or cross-examination), numbered

                              sequentially; a brief description of the exhibit; any stipulations as to

                              authenticity or admissibility; and the basis for any objections. This

                              information shall be entered into a table in substantially the

                              following format (the last two columns should be left blank to be

                              completed by the courtroom clerk at trial):


Exh.   Description           Stipulation –   Stipulation –   Objections          Identified   Admitted
No.                          Authenticity    Admissibility                       By

1      Police Report         Yes             No              Hearsay

2      Draft of Contract     No              No              Foundation,
                                                             Relevance,
                                                             Parol Evidence



                       (5)    Designations by volume, page and line of all portions of pleadings

                              and discovery materials, including depositions, interrogatories, and

                              requests for admission, that each party may offer at trial (except

                              those offered solely for impeachment or cross-examination); cross-

                              designations; a brief description of the substance of the designation;

                              and the basis for any objections. This information should be entered

                              into a similar table format as the exhibit list.

                       (6)    A list of the names and addresses of all witnesses each party may

                              offer at trial, together with a brief statement of what counsel

                              proposes to establish by their testimony.

                       (7)    A statement of the qualifications of any expert witness a party may

                                                  3
              offer at trial, unless the parties have stipulated to the qualifications

              of the expert witness as provided above.

ii.    Jointly-Proposed Voir Dire. The general procedures governing voir dire are

       set forth in the Court’s Standing Order Governing Jury Selection and

       Instruction in Civil Cases Before the Honorable Frank D. Whitney,

       Miscellaneous No. 3:07-MC-47, (Doc. No. 5). In addition to the Court’s

       standard voir dire, counsel may prepare and jointly submit a single

       compilation of voir dire questions sought to be asked, also noting the

       agreement or objection of other parties to each proposed question. Pursuant

       to Rule 47(a), the Court will ask prospective jurors only such of the

       proposed voir dire as it deems proper.

iii.   Jointly-Proposed Jury Instructions. The general procedures governing jury

       instruction are set forth in the Court’s Standing Order Governing Jury

       Selection and Instruction in Civil Cases Before the Honorable Frank D.

       Whitney, Miscellaneous No. 3:07-MC-47, (Doc. No. 5). Any objections to,

       or requests for modification or supplementation of, the Court’s pattern jury

       instructions must be made at this time or may be deemed waived. In

       addition to the Court’s generally-applicable pattern jury instructions,

       counsel should prepare and jointly submit a single compilation of proposed

       jury instructions that are narrowly tailored to the anticipated issues arising

       at trial (e.g., the elements of the claims and defenses at issue), subject to

       supplementation at the close of evidence, as necessary, as contemplated by

       Rule 51. Counsel shall identify and index each proposed instruction by


                                 4
             number and heading, and support each proposed instruction with adequate

             legal authority. Where there is disagreement as to any instruction, this

             jointly prepared submission shall disclose the basis for a party’s objection

             and (if applicable) provide a proposed alternate instruction.

     iv.     Exhibits.   All proffered documentary exhibits (including designated

             portions of discovery materials), shall be electronically published through

             the multimedia technology available in the courtroom.           Accordingly,

             immediately after submitting the jointly-proposed pretrial order, counsel

             shall submit to Chambers a CD-ROM containing the pertinent files (in

             JPEG or PDF format for documents and images and MPEG format for

             audio/video), named according to the corresponding exhibit number

             assigned to the exhibit in the proposed pretrial order. These exhibit CD-

             ROMs are to be courtesy copies for the Court. Counsel should be aware

             that each party will bear sole responsibility for maintaining the actual

             exhibits offered by that party and admitted at trial.

     All working drafts of documents (e.g., the proposed pretrial order, voir dire, jury

     instructions) shall be submitted to Chambers electronically, in either Microsoft

     Word or Rich Text (RTF) format, utilizing the CyberClerk feature of CM/ECF.

     Submissions required to be made in a tangible medium (e.g., hard copies of papers

     and exhibits) must be sent so as to ensure their receipt in Chambers by the deadlines

     set forth herein.

d.   Motions In Limine and Trial Briefs. To the extent that contested issues of law

     and evidentiary objections can be anticipated in advance of trial, trial briefs and/or


                                        5
     motions in limine, if appropriate, shall be filed on the Monday prior to the first day

     of the trial term during which the case has been calendared. Written responses shall

     be due on the Thursday prior to the first day of the trial term. Word limits for

     motions in limine shall be governed by Paragraph 3(c)(i) and word limits for trial

     briefs shall be governed by Paragraph 3(c)(ii).

e.   Video Depositions. If video depositions are taken and counsel intend to use them

     at trial, counsel are directed to resolve any objections and edit the video accordingly

     so that the video may be shown without interruption. Failure to do this prior to trial

     will result in objections being deemed to be waived.

f.   De Bene Esse Depositions. De bene esse trial depositions may not be taken outside

     of the discovery period without consent of all parties or leave of court upon a

     showing: (i) that the deponent will be unavailable at trial for one of the reasons set

     forth in Rule 32(a)(3) and, if the reason for unavailability is that the witness resides

     outside of the Court’s subpoena power, that the party desiring the testimony has

     first made a good faith effort to obtain the voluntary attendance of the witness at

     trial; (ii) that the witness had not previously been deposed in a discovery deposition,

     or that exigent facts exist that would justify reopening the deposition; (iii) that the

     deposition can be scheduled at least fourteen (14) calendar days before the first day

     of the trial term during which the case has been calendared; and (iv) that no

     substantial and irremediable prejudice will result to an adverse party on account of

     the taking of the deposition.

g.   Trial Subpoenas. Counsel must subpoena all witnesses at least fourteen (14)

     calendar days before the first day of the trial term during which the case has been


                                        6
     calendared. The Court may elect not to enforce subpoenas that have not been issued

     in compliance with this deadline or, if requested, may quash subpoenas that have

     not been issued in compliance with this deadline.

h.   Assessment of Jury Costs. Whenever a civil action scheduled for a jury trial is

     settled or otherwise disposed of in advance of the actual trial, the Court may assess

     all jurors’ costs (including Marshal’s fees, mileage reimbursement, and per diem

     fees) equally against the parties or otherwise may determine appropriate

     assessments, unless the Clerk’s office is notified at least one (1) full business day

     prior to the date on which the action is scheduled for trial or the parties establish

     good cause why the Court should not assess jury costs against them. When any

     civil trial is settled at trial in advance of a verdict, the Court likewise may make the

     same assessments unless the parties establish good cause why the Court should not

     do so.

IT IS SO ORDERED.

                                    Signed: December 21, 2018




                                        7
